UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 96-4630

WILLIAM BOYDEN,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Claude M. Hilton, District Judge.
(CR-96-192-A)

Submitted: July 22, 1997

Decided: August 25, 1997

Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Dale W. Dover, Alexandria, Virginia, for Appellant. Helen F. Fahey,
United States Attorney, Robert J. Groner, Special Assistant United
States Attorney, Alexandria, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

William Wayne Boyden was convicted following a jury trial of
operating a motor vehicle while an habitual offender and after being
previously adjudicated as an habitual offender in violation of Virginia
law, Va. Code § 46.2-357(B)(3), as it applies to federal highways
through the Assimilative Crimes Act, 18 U.S.C. § 13 (1982). On
appeal, Boyden maintains that the district court erred in denying his
motion for judgment of acquittal because the state court order did not
formally adjudge him to be an habitual offender and in admitting into
evidence Division of Motor Vehicles records to establish he was an
habitual offender. Boyden also asserts that the imprisonment and
deprivation of driving privileges without a formal finding that he was
an habitual offender violates the Due Process Clause. Finding no
error, we affirm Boyden's conviction and sentence.

On March 28, 1996, a United States Park Officer stopped a vehicle
driven by Boyden after observing erratic driving behavior. Because
Boyden maintained that he did not have his driver's license, the offi-
cer performed a computer check on Boyden's driving status. Records
indicated that Boyden had been declared an habitual offender and was
not permitted to operate a motor vehicle in Virginia. The officer then
arrested Boyden.

The record discloses that Boyden was first adjudicated an habitual
offender in the Circuit Court for the City of Richmond on April 10,
1989. The court accordingly ordered that Boyden not drive or operate
a motor vehicle on the highway of the Commonwealth of Virginia for
the required amount of time. On April 29, 1992, defendant accompa-
nied by counsel appeared in Page County Circuit Court on another
habitual offender charge. At that time, the court entered an order,
signed "seen and agreed to" by both Boyden and his attorney, which
read, in pertinent part:

          On this 29th day of April, 1992, came again the Attorney for
          the Commonwealth upon an Information requesting that this
          Court declare William Wayne Boyden to be an Habitual
          Offender pursuant to Sections 46.1-387.1 et. seq., or Sec-

                    2
         tions 46.2-351 et. seq. of the Code of Virginia, 1950, as
         amended, and the defendant, William Wayne Boyden . ..
         appeared in person, together with his retained counsel . . .
         and noted his general appearance . . . .

         The defendant specifically waived any objection to the
         venue of this proceeding being in this Court . . . and said
         defendant filed an Answer admitting the allegations in this
         Information. The defendant and his counsel further waived
         any other objections which would be otherwise available to
         him under the provisions of the Habitual Offender Act, and
         submitted himself generally to the jurisdiction of this Court
         to declare him to be an Habitual Offender. The defendant
         further stipulated that he is the person named in the Informa-
         tion and attached Abstract or Transcript of Convictions filed
         in this Court, and that there are three or more convictions
         shown on his record for driving a motor vehicle while his
         license was suspended or revoked.

         The Court . . . having further noted the defendant's waiver
         of any objection to venue and any other objections to this
         proceeding which might otherwise be available to him under
         the Habitual Offender Act, and the Court having further
         considered the defendant's Answer and stipulation that he is
         the person named in the Information . . . and that he is an
         Habitual Offender as defined in Section 46.2-351 of the
         Code of Virginia, 1950, as amended, accordingly it is

         ADJUDGED, ORDERED and DECREED that William
         Wayne Boyden not drive or operate a motor vehicle on the
         highways or public roadways of the Commonwealth of Vir-
         ginia.

On May 24, 1995, Boyden pleaded guilty in the General District
Court of Loudon County to yet another charge of operating a motor
vehicle after being declared an habitual offender.

At trial on the charge of operating a motor vehicle on March 28,
1996 after having been adjudicated a habitual offender, the Govern-
ment introduced into evidence a copy of the 1992 order, a Virginia

                   3
Uniform Summons indicating Boyden's 1995 conviction as an habit-
ual offender, and a certified copy of his driving record from the Vir-
ginia Department of Motor Vehicles ("DMV") reflecting Boyden's
status as an habitual offender. The court overruled Boyden's objection
to the admission of the DMV records as hearsay and denied Boyden's
motion for judgment of acquittal. See Fed. R. Crim. P. 29. The jury
convicted Boyden, and he received a sentence of twelve months
imprisonment.

Boyden first contends that the court erred in denying his Rule 29
motion for judgment of acquittal on the grounds that the 1992 order
failed to formally adjudicate him an habitual offender. In reviewing
the denial of a motion for judgment of acquittal, we will sustain the
conviction if the evidence, viewed in the light most favorable to the
Government, was sufficient for a rational trier of fact to find the
essential elements of the offense beyond a reasonable doubt. United
States v. Brewer, 1 F.3d 1430, 1437 (4th Cir. 1993). We find suffi-
cient evidence here to sustain Boyden's conviction. The 1992 order
explicitly stated that Boyden was present with counsel, that he sub-
mitted himself to the jurisdiction of the court to declare him an habit-
ual offender, that he stipulated that he was the person named in the
information and attached transcript, and that he stipulated that he was
an habitual offender. The court then "ADJUDGED, ORDERED, and
DECREED" that Boyden be denied certain privileges upon being
adjudicated an habitual offender. Boyden's claim that there was no
official adjudication because the order does not expressly state that he
was "adjudged, ordered, and decreed" an habitual offender is without
merit. Furthermore, given Boyden's record of repeated convictions as
an habitual offender and his own stipulations by way of the order, his
argument that he was unaware that he had been declared an habitual
offender is simply untenable.

Boyden further maintains that the court improperly allowed the
DMV records to be introduced into evidence because they were inad-
missible hearsay. We review the district court's evidentiary decisions
for abuse of discretion. United States v. Hassan El, 5 F.3d 726, 731
(4th Cir. 1993). We find no abuse of discretion in this case because
the records in question were self-authenticating under Fed. R. Evid.
902, and admissible under Fed. R. Evid. 803(8).

                    4
Lastly, Boyden alleges the deprivation of driving privileges and the
imposition of a term of imprisonment without a recorded formal find-
ing that he is in fact an habitual offender violated the Due Process
Clause. Because we conclude that the 1992 order officially adjudged
Boyden an habitual offender, we find no due process violation.

Accordingly, we affirm Boyden's conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    5